Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/320,236 filed on 1/24/2019. The application claims priority of provisional 62/371,747, filed on 08/06/2016; provisional 62/507,712 filed 05/7/2017. The application is 371 of PCT/US17/45228, filed 08/03/2017
	
	
Restriction/Election
 Applicant’s election without traverse of Group I, Claims 1 – 19, in the reply filed on 11/24/2020 is acknowledged. Claims 20 – 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, Group II, there being no allowable generic or linking claim. 

Claim Objections
Claim 10 is objected to because of the following informalities: The phrase “wherein the component is generated by compacting the metal powder with the binder” should say “first metal powder” given that claim 1 has a first and second metal powder and the component is made of the first metal powder. 
Claim 12 – 13 is objected to because of the following informalities: The phrase “the metal has first density” is missing an “a”, such “a first density”. Appropriate correction is required. 

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, the phrase “the metal powder has first density” is indefinite. It is unclear whether the metal powder is the first metal powder or the second metal powder. For purposes of examination, the metal powder will be interpreted as the first metal powder. Further, the “density” of the powder is indefinite as it is unclear what type of density the “first density” is referring to. For instance, it is unclear whether the first density is the tap density of the metal powder or density of the individual particles in the powder (which would be expected to be close to 100%). For purposes of examination, the examiner is taking the latter interpretation. 
Regarding claim 19, the phrase “comprises a first volume” and “comprises a second volume” is indefinite. The metes and bounds of comprises vis-à-vis the volume is unclear given that any arbitrary volume of the component and second metal powder could be selected to meet the claimed ratio limitation, such as all selecting the volume of individual atoms, all the way up to the volume of the entire component or second metal powder. For purposes of examination, the examiner will interpret the phrases to mean the volume of the entire component and volume of the second metal powder in bulk. 

Claim 13 is rejected by virtue of dependency. 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 10, and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN103526060, using espacenet translation) in view of Liya (CN101624662, using espacenet translation), as evidenced by INCHEM (“Stearic Acid MSDS”).

Regarding claim 1, Wei teaches a method for rapid preparation of the copper tungsten alloy [Title]. Wei teaches discloses the method includes the step of forming a tungsten skeleton compact (interpreted as “the component” as claimed) that contains tungsten powder (interpreted as the “first metal powder”, as claimed) and a copper powder [0010]. The method of Wei additionally discloses a step of taking a metal copper powder (interpreted as the “second metal powder” as claimed) and covering the tungsten skeleton compact (interpreted as “placing in contact with”) [0011] and then subjecting it to microwave sintering (interpreted as meeting the claimed limitation of “placing in a microwave furnace” and “irradiating the component and the second meal powder with microwave energy”)  [0011, 0016]. Wei discloses that the use of the microwave directly heats and melts the metal copper powder and rapidly sinters the metal compact (meeting the claimed limitation of [0007, 0011] 
Wei does not explicitly teach that a binder is present in the skeleton compact and that is the skeleton compact is thermally debinded. 

Liya teaches a method of preparing W-Cu alloy using microwave infiltration [Title], including creating a tungsten skeleton from tungsten and copper powders, compacting, and heating by microwave radiation [0009 – 0012, 0018]. Liya further teaches the use of adding a molding agent, stearic acid (interpreted as binder, as claimed), prior to compacting the tungsten and copper powders into the cylindrical tungsten skeleton [0010]. While Liya does not explicitly teach that the stearic acid is thermally debinded, INCHEM’s MSDS of stearic acid shows that the chemical decomposes at a temperature of ~376°C [page 2]. Given that both Wei and Liya reach temperatures significantly greater than 376°C during the microwave heating/sintering, a person of ordinary skill in the art would expect that at least a portion of the stearic acid would be thermally debound in heating step.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Liya and used a binder, such as stearic acid, with the tungsten and copper powders prior to compacting, as taught by Liya. The use of stearic acid as a binder in the method would result in predictable results, given that Liya is used for a similar method and at least a portion of the binder would decompose during the sintering process of Wei. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)

Regarding claims 2 – 4, Wei in view of Liya teaches the invention as applied above in claim 1. Liya teaches using an alumina fiber insulation jacket and that the insulation helps avoid temperature gradients which can lead to defects such as deformation and bubbling [0011, 0005]. Given that the temperature gradient would be dependent upon the relative heating rates of the individual powders (such as the copper infiltrate and tungsten component), it would been obvious to a person of ordinary skill in the art before the effective filing date, to have optimized the heating rates (such as by using a insulation jacket) of the powders used in the method of Wei in view of Liya such that the heating rates were as close to each other as possible. Given that similar heating rates would reduce the thermal gradients during the heating process and that minimizing thermal gradients avoids defects such as deformation and bubbling, as taught by Liya, as a person possessing ordinary skilled would be motivated to optimize the individual heating rates of each of the powders present in the method. The first and second metal powders having similar heating rates would be equivalent to approximately 100%, based on the ratio claimed in claims 2 – 4. 

Regarding claim 10, Wei in view of Liya teaches the invention as applied above in claim 1. Liya teaches mixing the tungsten powder (interpreted as first metal powder, as claimed) and the copper powder together with stearic acid as a molding agent and compacting [0010], meeting the claimed limitations of claim 10. 

 Regarding claim 14 – 16, Wei in view of Liya teaches the invention as applied above in claim 1. Liya teaches that the component/compact is placed inside an alumina fiber insulation jacket [0011] in order to minimize temperature gradients [0005]. The component/compact is then placed in the microwave furnace [0011] followed by using a vacuum pump to draw a vacuum on the microwave furnace [0011]. Given that the alumina fiber insulation jacket is inside the microwave furnace, an ordinarily skilled artisan would reasonable expect the vacuum to be pulled on the alumina fiber insulation jacket of Liya in addition to the microwave furnace. Liya further teaches that a mixed protective gas (interpreted as inert gas as claimed) into the microwave furnace [0012]. Given that the insulated vessel is inside the microwave furnace, an ordinarily skilled artisan would reasonable expect the gas to pass into the alumina fiber vessel of Liya in addition to the microwave furnace. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Wei in view of Liya and used the alumina fiber insulation jacket in order to minimize the temperature gradient, as taught by Liya. The minimization of the temperature gradient would help reduce deformation and bubbling, as disclosed by Liya [Liya, 0005]. Further, it would have been obvious to have used the steps of drawing a vacuum followed by injecting an inert gas into the microwave furnace as disclosed in Liya, in the method of Wei to achieve predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)

Regarding claim 17, Wei in view of Liya teaches the invention as applied above in claim 1. Wei teaches that the method includes sintering and tungsten skeleton (which also has tungsten powder) and melting the copper powder covering the tungsten skeleton [0017, 0018] during the same heating process. Given that the component of Wei (i.e. tungsten skeleton) comprises tungsten and copper, a person of ordinary skill in the art would reasonably expect that at least some portion of the tungsten skeleton (component) of Wei would begin to sinter (i.e. at least the copper present in the skeleton), prior to the copper powder covering that is covering the tungsten skeleton, melting, and thereby infiltrating the tungsten skeleton. Therefore, the method of Wei in view of Liya would meet the broadest reasonable interpretation of the claim limitation of claim 17. 

Regarding claim 18, Wei in view of Liya teaches the invention as applied above in claim 1. Given that the tungsten is interpreted as the “first metal powder” as claimed and copper is interpreted as the “second metal powder” as claimed, and copper has a significantly lower melting point (~1084°C) than tungsten (~3422°C), Wei in view of Liya meets the claimed limitation of claim 18. 


Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN103526060, using espacenet translation) in view of Liya (CN101624662, using espacenet translation), as evidenced by INCHEM MSDS (“Stearic Acid”), as applied to claim 1 above, in further view of Thyssen (US2008/0083748, as disclosed in IDS 12/03/2019). 

Regarding claim 5 – 7, Wei in view of Liya teaches the invention as applied above in claim 1. Wei teaches that the first metal powder (tungsten) and a second metal powder (copper infiltrate powder) and the first and second metals powders would necessarily having a powder size. Liya further teaches using an alumina fiber insulation jacket and that the insulation helps avoid temperature gradients which can lead to defects such as deformation and bubbling [0011, 0005]. However, Wei in view of Liya does not explicitly teach controlling the powder size ratio of the first and second metal powders in order to control the heating rates of the first and second powders. 
Thyssen teaches a method for heating powder materials by microwave radiation [abstract]. Thssen discloses a technique of controlling the powder size distribution/progression in order to control the heating rates of the powder material [abstract]. Thyssen teaches the powder sizes can be controlled for different methods such as coating and/or sintering [0007] and that smaller particles heat up fast while larger particles heat up slow [0006]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Wei in view of Liya and controlled the first and second metal powders’ size in order to control the heating rate of the first and second metal powder, as taught by Thyssen. Given that Liya teaches thermal gradients result in deformation and bubbling, and Thyssen teaches that powder size can affect heating rates, a person of ordinary skilled in the art would be motivated to optimize of the powder sizes of Wei in view Liya in order to obtain relatively uniform heating rates (~100%, based on the ratio claimed in claims 5 – 7). 


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN103526060, using espacenet translation) in view of Liya (CN101624662, using espacenet translation), as evidenced by INCHEM MSDS (“Stearic Acid”), as applied to claim 1 above, in further view of Kelly (US2006/0251536, as disclosed in IDS 02/06/2019). 

Regarding claims 8 and 11, Wei in view of Liya teaches the invention as applied above in claim 1. Wei in view Liya does not teach that the tungsten skeleton compact is produced by injection molding or that the binder is at least partially removed by using a solvent. 
Kelly teaches a method for microwave processing of metal injected preforms [title, abstract]. Kelly teaches that metal injection molding is a known process for producing desired shapes which can be subsequently sintered to form a final component [0002]. Kelly further discloses that the method comprises the steps of forming a preform from metallic powder and binder and injection molding into a preform shape, meeting the claimed limitation of claim 8 [0020 – 0022], the preform binder is removed by washing or submerging in a solvent to a remove a majority of the binder, meeting the claimed limitation of claim 11, and then sintering the preform with microwave energy and removing any remaining binder in the preform [0024 – 0025]  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of infiltrating a compact with a copper powder and sintering as disclosed by Wei in view of Liya, and combined it with method steps of injection molding, solvent debinding, and sintering, as disclosed by Kelly, to achieve predictable results (an infiltrated final product produced by MIM). Given that MIM is a known process for producing desired shapes with metallic powder, and both Kelly and Wei in view of Liya teaches the microwave energy is used in the sintering step, a person of ordinary skill in the art would have a reasonable expectation of success. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN103526060, using espacenet translation) in view of Liya (CN101624662, using espacenet translation), as evidenced by INCHEM MSDS (“Stearic Acid”), as applied to claim 1 above, in further view of Myerberg (US2017/0297103). 

Regarding claim 9, Wei in view of Liya teaches the invention as applied above in claim 1. Wei in view of Liya does not teach that the tungsten skeleton component is produced by additive manufacturing. 
Myerberg teaches a method for making sinterable articles with removable support structures that are produced by additive manufacturing [Abstract, Title]. Myerberg discloses that following the making/fabricating of the sinterable article, the article is debinded and sintered [Fig 2]. Myerberg further teaches that microwave energy can be used for thermal debinding [0057] and that the sintering can include a partial sintering in which the article is sintered and infiltrated in which pores are filled with a lower melting point metal to increase hardness, tensile strength, or improve other properties [0041]. Myerberg further discloses that additive manufacturing can be used for rapid prototyping with a wide range of possible metallic powders [0074, 0075]
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Wei in view of Liya, and substituted the steps of making the tungsten skeleton, with the method of additive manufacturing a sinterable article as taught by Myerberg. The use of additive manufacturing for produce the sinterable article allows for rapid prototyping and using a wide range of metallic powders. 


Claims 12 – 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN103526060, using espacenet translation) in view of Liya (CN101624662, using espacenet translation), as evidenced by INCHEM MSDS (“Stearic Acid”), as applied to claim 1 above, in further view of Aziz (WO2011/021923, as disclosed in IDS 02/06/2019). 

Regarding claims 12 and 19, Wei in view of Liya teaches the invention as applied above in claim 1. Wei teaches a tungsten skeleton (interpreted as the “component”) and that the tungsten skeleton is infiltrated with a copper powder (interpreted as the “second metal powder”). Further, both the tungsten skeleton and copper powder would necessarily have a volume (first and second volume). However, Wei does not teach the ratio of the volume of the tungsten skeleton to the volume of the copper powder. 
Aziz teaches a method for infiltrating a green compact with a metal powder with microwave densification. The method includes the steps of forming a metal green compact made of W-Cu-Sn by pressing with a binder (i.e. first metal powder and binder), covering the green compact with Cu or bronze powder (i.e. second metal powder), and heating up in a three-in-one densification process (i.e. debinding, sintering, infiltrating) [pg 12, lines 5 – 25; and pg 11, line 21 – 25]. Aziz further discloses that the metal green compact is compressed to 70% theoretical density [page 23, line 15 – 16]. Given that the first metal powder particles would be expected to have an individual density of close to 100%, the density of the green compact (70%), would fall within the claimed ratio of claim 12 (70% compact/ 100% first metal powder). 
The compact is then heated and following the sintering and infiltrating operation, the sintered compact has a density of 99% [page 23, line 24], which is higher in density than the final densities of Wei and Liya. Based on the disclosure of Aziz, it is interpreted that the infiltrated copper powder (second metal powder) represents ~29 vol% of the final product, and is ~41.4% of the component volume (29% second metal powder/70% compact), which falls within the claimed range of claim 19. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Wei in view of Liya, and modified the method using the parameters/ratio of the green compact and infiltrating powder as disclosed by Aziz, in order to achieve a higher final density. An ordinarily skilled artisan would have a reasonable expectation of success given that both Wei in view of Liya, and Aziz teach methods for infiltrating a tungsten green compact with a copper powder. 

Regarding claims 13, Wei in view of Liya and Aziz teaches the invention as applied above in claim 12. Wei teaches that the frequency used is 2400 to 2500 MHz (2.4 – 2.5 GHz) [0011], which falls within the claimed range. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2012/0051962 – Sintering metal or metal compound by microwave energy in a microwave furnace with an insulated vessel covered by a vacuum or inert atmosphere. 
US2003/0175143 – Sintering a copper powder to a steel substrate using microwave energy to heat the powder
“Advances in Powder Metallurgy”, NPL – Disclosure about the uses of microwave energy in powder metallurgy


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272 - 1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737 



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731